DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	Claim 1 is ejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0371659 A1, hereinafter referred as “Kim1”) in view of Moon et al (US 2016/0234362 A1, hereinafter referred as “Moon”).
          Regarding claim 1, Kim1 discloses a display device comprising: 
   	a display panel(151) including a planar portion and a first side surface(Figs. 2a, 4(b), 6(d) and [0088]),  
 a window(1510) on the display panel(151)(Fig. 2a, [0067]); and 
 a first pressure sensor(123a, or 400) overlapping the first side surface(Fig. 2a; [0074, 0077]), 
 wherein the first side surface is-non-coplanar with the planar portion(1510)(Figs. 2a, 4(b), 6(d)) , 
a cover panel(102) below the display panel(151) and overlapping the planar portion(Figs. 4, 6(d); [0085]), 
wherein the first pressure sensor(123a or 400) is below the display panel(151)(Fig. 4(b), 6(d); [0074, 0077, 0087]), and the first pressure sensor(123a or 400) does not overlap the cover panel(102)(Figs. 4(b), 6(d); [0074, 0077, 0085, 0087]). 
          Kim doesn’t explicitly disclose a display panel having a first curved portion connected to one side of a first side surface.
          However, in a similar field of endeavor, Moon discloses a display  panel(330, 201) having a planar portion(2151 or 3301) (Figs. 2A, 3; [0122,  0133, 0139]); a first curved portion(2012 or 2013, 3302 or 3303) connected to one side of a first side surface(the bent portion may be configured as the side surfaces of the electronic device)(Figs. 2A, 3; [0130]); a cover panel(320 or 350)(Fig. 3, [0137]) and a first pressure sensor(e.g. 211, 800,  exposed to the outside)(Figs. 2A, 9A, 18A, 20A;  [0128, 0171, 0139, 0246-248]) does not overlap the cover panel(350)(Figs. 2A, 3; 0137]). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the display curve portion as taught by Moon et al, so as to enable information delivery in various directions and improve the convenience of use by intuitively providing diverse information to users ([0011, 0012]).

3.    Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Jo et al. (US 2019/0289108 A1, hereinafter referred as “Jo”).
          Regarding claim 5, Moon discloses a display panel (330, 201) having a planar portion (2011 or 3301) (Figs. 2A, 3; [0122, 0133, 0139]); 
 a first curved portion(2012 or 2013, 3302 or 3303) connected to one side of a first side surface(the bent portion may be configured as the side surfaces of the electronic device)(Figs. 2A, 3; [0130]); 
a window(340) on the display panel(330)(Fig. 3; [0137]) and a first pressure sensor(e.g. 211, 800, exposed to the outside) overlapping the first side surface(Figs. 2A, 9A, 18A, 20A;  [0128, 0171, 0139, 0246-248]) does not overlap the cover panel(350)(Figs. 2A, 3; [0137]); 
wherein the first side surface is-non-coplanar with the planar portion and the first curve portion(Figs. 2A, 3); 
wherein the window(340) includes a first cover portion overlapping the first side surface of the display panel(Fig. 4B), and the first cover portion is larger than the first side surface(Fig. 4B), the display device further comprising a bracket(320) below the display panel(Fig. 3; [0137]).
          Moon doesn’t explicitly disclose the waterproof tape between a side surface of the first cover portion and an upper surface of the bracket.
          However, in a similar field of endeavor, Jo discloses a window(150a) is coupled to a bracket(250)(Fig. 4; [0036, 0048]) through waterproof tape(230a) between a side surface of the first cover portion and an upper surface of the bracket(250)(Fig. 3; [0030]).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon with the disclosing of Jo, so as to prevent introduction of water into the display device.
	
4. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2015/0331451 A1, hereinafter referred as “Shin”) in view of Jun et al. (US 2015/0109243 A1, hereinafter referred as “Jun”).
          Regarding claim 14, Shin discloses a display device comprising: 
 	a display panel(251, 330) including a planar portion, a first curved portion connected to one side of the planar portion(Figs. 2A-5; [0202, 0203, 0217]),  and a first side surface(e.g. right side bezel) connected to one side of the first curved portion (Figs. 2A-6; [0202, 0203, 0223]); 
 	a window(310) on the display panel(Fig. 4; [0217, 0218]); and 
 	a first pressure sensor(320) overlapping the first side surface(Fig. 4; [0121, 0122]),  wherein the first side surface is-non-coplanar with each of the planar portion and the first curved portion(Fig. 4; [0217, 0218]), the display device further comprising a second pressure sensor(320) overlapping a second side surface(e.g. left side bezel) of the display panel(330)(Figs. 4-5; [0121, 0122, 0217, 0218]),  
 wherein the second side surface is connected to the one side of the first curved portion of the display panel and separated from the first side surface(Figs. 4-5 and [0217-0219]).
          Shin doesn’t explicitly disclose the second pressure sensor has an area different from an area of the first pressure sensor.
          However, in a similar field of endeavor, Jun discloses the second pressure sensor (1450) has an area different from an area of the first pressure sensor (1412 or 1412 or 1422 or 1432 or 1442) (Figs. 7A, 7B; [0092, 0119]). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin et al with the disclosing of Jun, so as to provide users could easy to reach to the soft key which they want to press due to different size of keys ([0130]).

5. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim et al. (US 2015/0029683 A1, hereinafter referred as “Kim3”).
          Regarding claim 18, see the discussion of claim 14 rejection above. 
          Shin doesn’t explicitly disclose a second pixel in the side surface has an area smaller than the first pixel in the planar portion.
          However, in a similar field of endeavor Kim3 discloses a display device having a second pixel (BP) on the side surface (BA) has an area smaller than the first pixel (NP) in the planar portion (NA) (Figs. 1-2; [0036-0040]).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin et al with the disclosing of Kim2, so as to reduce the probability of defects by decreasing stressed in the bending area ([0039]).

6.     	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Guo et al. (US 2019/0087046 A1, hereinafter referred as “Guo”).
          Regarding claim 19, see the discussion of Shin on claim 14 rejection above. 
          Shin doesn’t explicitly disclose wherein the first pressure sensor includes: a first substrate and a second substrate; a first driving electrode, a second driving electrode, a first sensing electrode, and a second sensing electrode which are on one surface of the first substrate facing the second substrate; a first pressure sensing layer on one surface of the second substrate facing the first substrate; and a second pressure sensing layer in contact with the second driving electrode and the second sensing electrode, wherein the first pressure sensing layer overlaps the first driving electrode and the first sensing electrode, and a gap between the first pressure sensing layer and the first driving electrode and the first sensing electrode.
          However, in a similar field of endeavor, Guo discloses the first pressure sensor includes: a first substrate (210) and a second substrate (300)(Figs. 8, 10-12; [0045, 0096, 0101]); a first driving electrode(110), a second driving electrode(110), a first sensing electrode(120), and a second sensing electrode(120) which are on one surface of the first substrate(210) facing the second substrate(300)(Figs. 8, 10-12; [0045, 0096, 0101]): a first pressure sensing layer(140, piezoresistive layer) on one surface of the second substrate(300) facing the first substrate(Figs. 2-4, 8, 10, 12; [0045, 0049, 0059, 0069, 0077]); and a second pressure sensing layer(130) in contact with the second driving electrode(110) and the second sensing electrode(120)(Figs. 2-4, 8, 10-12; [0045, 0049, 0059, 0069, 0077]); wherein the first pressure sensing layer(140) overlaps the first driving electrode(110) and the first sensing electrode(120)(Fig. 4; [0045]); and a gap(222, hole) between the first pressure sensing layer(140) and the first driving electrode(110) and the first sensing electrode(120)(Figs. 4, 8, 10 and [0045, 0086-0087]).   
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin with the disclosing of Guo, so as to avoid misrecognition in pressure sensing due to bending and the pressure sensing sensitivity can be improved ([0059, 0069]).  
         
7. 	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Rappoport et al. (US 20150331444 A1, hereinafter referred as “Rappoport”).
          Regarding claim 23, see the discussion of Shin et al on claim 14 rejection above. Further, Shin discloses a first side surface… perpendicular to the planar portion (Fig. 4); wherein the first side surface protrudes from the one side of the planar portion in a first direction (Fig. 3A discloses the side surface protrudes from the planar portion of the display).
  	Shin doesn’t disclose an alignment mark formed on the side surface.
 	However, in a similar field of endeavor, Rappoport discloses a flexible display device comprising an alignment mark formed on the side surface (Figs. 17, 19; [0069, 0070]).   
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin with the disclosing of Rappoport, so as to accurately position the components on the base of the display device.

8.     	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kim (US 2016/0293895 A1, hereinafter referred as “Kim4”). 
          Regarding claim 24, see the discussion of Shin on claim 14 rejection above.   Shin doesn’t explicitly disclose a light blocking member on a lower surface of the cover portion of the window.
  	However, in a similar field of endeavor, Kim4 discloses a curve display device comprising a light blocking member (420) on a lower surface of a cover portion (SA) of the window (410) (Figs. 2-3; [0069-0072]).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin with the disclosing of Kim4, so as to avoid laser light damage to the display components.

9. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable by Kim1 in view of Moon and in further view of Seomoon et al. (US 11,216,177 B2, hereinafter referred as “Seomoon”).
 	Regarding claim 2, Kim1 as modified doesn't explicitly disclose the display device of claim 1, wherein the first side surface protrudes from the one side of the first curved portion in a first direction, and a protruding length of the first side surface is greater than or equal to 4mm.
 	However, in a similar field of endeavor, Seomoon discloses wherein the first side surface protrudes from the one side of the first curved portion in a first direction (Fig. 5c and col. 12, lines 12-15 discloses the edge touch display 100 has a front surface FS that corresponds to the main area, a side SW that corresponds to the edge areas, and an edge ED), and a protruding length of the first side surface is greater than or equal to 4 mm (Fig. 5c and col. 12, lines 34-36 discloses the size of the pressure concentration structure PC may be about 5x5 mm, and the height of the pressure concentration structure PC may be about 5 um. Fig. 5c illustrates the length of the side surface SW is greater than the pressure concentration structure PC).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim1 so that the side surface SW covers the entirety of the pressure sensor structure 500 and pressure can be appropriately applied to the pressure sensor 500.

10. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Moon, in further view of Seomoon and still in further view of Wang et al. (US 2020/0245476 A1, hereinafter referred as “Wang”).
	Regarding claim 3, Kim1 doesn’t explicitly disclose the display device of claim 2, wherein a length of the first side surface in a second direction is smaller than a length of the planar portion in the second direction, and the second direction is perpendicular to the first direction.  
  	However, in a similar field of endeavor, Wang discloses wherein a length of the first side surface in a second direction is smaller than a length of the planar portion in the second direction, and the second direction is perpendicular to the first direction (Fig. 1 and [0030]-[0032] discloses the flexible display 2 includes a flexible substrate 21, a printing wiring board 22 at positioned on lateral side of the flexible substrate 21. At least one of two lateral sides on the flexible substrate 21 adjacent the printing wiring board 22 has a protrusion portion 23).  
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 for the purpose of aligning flexible display and middle frame (Abstract).

11. 	Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Moon, and in view of Kwak et al. (US 2016/0299527 A1, hereinafter referred as “Kwak”).
	Regarding claim 4, Kim1 as modified doesn’t explicitly disclose the display device of claim 1, wherein the window includes a first cover portion overlapping the first side surface of the display panel, and the first cover portion is larger than the first side surface.  
	However, in a similar field of endeavor, Kwak discloses wherein the window includes a first cover portion overlapping the first side surface of the display panel (Figs. 9a, 9b and [0098] discloses the window panel 210 that includes the third curved area 931 that may extend toward side surface areas of the electronic device 101), and the first cover portion is larger than the first side surface (Figs. 9a, 9b and [0098]-[0100] discloses the third curved area 931 of window panel 210 is larger than a second side display area 932).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 so that the areas 911, 921, and 931 protect the display panel 230 disposed therein, and content output from the areas of the display panel 230 may pass through the areas 911, 921, and 931 ([0098]).
	Regarding claim 7, Kim1 doesn’t explicitly disclose the display device of claim 4, further comprising a touch member between the display panel and the window, wherein the touch member includes a first sensing portion overlapping the first side surface.
 	However, in a similar field of endeavor, Moon discloses further comprising a touch member ([0138] discloses a touch panel) between the display panel and the window (Fig. 3 and [0138] discloses a touch panel may be further disposed on the rear surface of the front window 340. [0139] discloses on-cell touch screen panel (TSP) active matrix OLED (AMOLED) (OCTA) may be applied), wherein the touch member includes a first sensing portion overlapping the first side surface (Figs. 2a, 2c and [0020 discloses the flexible display device includes a touch screen that extends along the first curved surface, the first planar surface, and the second curved surface).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 for the purpose of extending the functionality of the user interface to the side surface of the electronic device.


12. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Moon, and in further view of Kim (US 2020/0301534 A1, hereinafter referred as “Kim2”).
 	Regarding claim 9, Kim1 discloses the display device of claim 4, wherein: the first pressure sensor is coupled to the first cover portion of the window (Figs. 5a-6j discloses the pressure detecting unit 400 is coupled to the cover portion 101 though the rear surface cover 103).
 	Kim1 as modified doesn’t explicitly disclose the display device of claim 4, wherein: the window further includes a light blocking member on a lower surface of the first cover portion... 	
 	However, in a similar field of endeavor, Kim2 discloses wherein: the window further includes a light blocking member on a lower surface of the first cover portion (Fig. 1 and [0031] discloses the characteristics such as shielding, anti-reflection, blue light blocking, electromagnetic wave blocking, privacy and the like may be provided on the bottom of the glass substrate or the plastic substrate of the window 20)...
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 for the purpose of shielding the observer’s eyes from harmful light in the absence of ambient light.

13. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim1 in view of Moon, and in further view of Myers et al. (US 2013/0076649 A1, hereinafter referred as “Myers”).
 	Regarding claim 12, Kim1 as modified doesn’t explicitly disclose the display device of claim 1, further comprising a second pressure sensor, wherein the display panel further includes a second curved portion connected to the other side different from the one side of the planar portion and a second side surface connected to one side of the second curved portion, the second side surface is non-coplanar with each of the planar portion and the second curved portion of the display panel, and the second pressure sensor overlaps the second side surface.
 	However, in a similar field of endeavor, Myers discloses a second pressure sensor (Fig 7 and ¶0063 discloses feedback component 70 may be mounted to flexible display 14 in the at the location of one or more of virtual interfaces 52), wherein the display panel further includes a second curved portion connected to the other side different from the one side of the planar portion (Figs. 1, 7, 14 illustrates virtual interfaces 52 on both sides of the flexible display 14) and a second side surface connected to one side of the second curved portion (Figs. 7, 14 and ¶0076 discloses  sidewall surface 24 may include one or more virtual buttons 52), the second side surface is non-coplanar with each of the planar portion and the second curved portion of the display panel (Figs. 4, 5, 7 and ¶0055 discloses the edge portions 24 of the device 10 may have portions that are substantially perpendicular to cover layer 14C and the curved portion of the flexible display 14), and the second pressure sensor overlaps the second side surface (Fig. 7 and ¶0063 discloses piezoelectric actuators may produce an output voltage when compressed (i.e., the piezoelectric element in component 70 may serve as a force sensor)).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 for the purpose of having a symmetrical display device that can sense pressure on both sides of the device.

14. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable by Kim1 in view of Moon, in view of Myers and in further view of Seomoon.
	Regarding claim 13, Kim1 as modified doesn’t explicitly disclose the display device of claim 12, wherein the display device is configured to perform a squeezing operation in response to a pressure being simultaneously applied to the first pressure sensor and the second pressure sensor.
	However, in a similar field of endeavor, Seomoon discloses wherein the display device is configured to perform a squeezing operation in response to a pressure being simultaneously applied to the first pressure sensor (20_1) and the second pressure sensor (20_2) (Fig. 6 and col. 13, lines 36-39 discloses the squeezing bars 20_1 and 20_2 overlap a pair of pressure sensors 500 that are integrally formed as bars in the lower parts of the edge areas A and B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kim1 so that when the user squeezes the squeezing bars 20_1 and 20_2, the control unit 200 captures the camera preview screen if the pressure applied to the squeezing bars 20_1 and 20_2 exceeds a predetermined level (col. 17, lines 60-64).
15. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Jun and in further view of Tse (US 2017/0357440 A1, hereinafter referred as “Tse”).
	Regarding claim 15, Shin as modified doesn’t explicitly disclose the display device of claim 14, further comprising a third pressure sensor, wherein the display panel further includes a third curved portion connected to the other side different from the one side of the planar portion and a third side surface connected to one side of a second curved portion, the third side surface is non-coplanar with each of the planar portion and the second curved portion of the display panel, and the third pressure sensor overlaps the third side surface.
	 However, in a similar field of endeavor, Tse discloses a third pressure sensor (Fig. 1A, [0007] and [0021] discloses sensors 104 may be placed along a top edge 106 of the handheld device 102), wherein the display panel further includes a third curved portion connected to the other side different from the one side of the planar portion (Fig. 1a discloses the top or bottom side of the electronic device are connected to the left and right side of the electronic device through the housing or the internal components) and a third side surface connected to one side of a second curved portion (Fig. 1a discloses the top or bottom side of the electronic device are connected to the left and right side of the electronic device through the housing or the internal components), the third side surface is non-coplanar with each of the planar portion and the second curved portion of the display panel (Fig. 1a), and the third pressure sensor overlaps the third side surface (Fig. 5b and [0007] discloses detecting a pressure applied to the one or more virtual buttons by the user).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Shin for the purpose of enabling the user to generate commands according to the user's preferences using only one hand and without looking at the display of the device ([0002).
 	Regarding claim 16, Shin as modified doesn’t explicitly disclose the display device of claim 15, further comprising a fourth pressure sensor overlapping a fourth side surface of the display panel, wherein the fourth side surface is connected to the one side of the second curved portion of the display panel and separated from the third side surface.
	 However, in a similar field of endeavor, Tse discloses	a fourth pressure sensor  overlapping a fourth side surface of the display panel (Fig. 1, [0007] and [0021] discloses sensors 112 may be wrapped around the perimeter of the handheld device 102 including the bottom edge of the device), wherein the fourth side surface is connected to the one side of the second curved portion of the display panel (Fig. 1a discloses the top or bottom side of the electronic device are connected to the left and right side of the electronic device through the housing or the internal components) and separated from the third side surface (Fig. 1a discloses the top edge separated from the bottom edge).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Shin for the purpose of enabling the user to generate commands according to the user's preferences using only one hand and without looking at the display of the device ([0002).
	

16.    Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Guo and in further view of Brunton (US 2019/0272074 A1, hereinafter referred as “Brunton”).
	Regarding claim 20, Shin as modified doesn’t explicitly disclose the display device of claim 19, wherein: a plurality of first driving electrodes and a plurality of first sensing electrodes are on one surface of the first substrate; the first driving electrodes and the first sensing electrodes are formed to extend in a first direction; and the first driving electrodes and the first sensing electrodes are alternately arranged in a second direction crossing the first direction.
 	However, in a similar field of endeavor, Brunton discloses a plurality of first driving electrodes (111) and a plurality of first sensing electrodes (121) are on one surface of the first substrate (Figs. 1, 2 and [0025] discloses forming a first electrode 11 and a second electrode 12 on a substrate 6. [0024] discloses the sensor 2 may be a capacitive sensor); the first driving electrodes (111) and the first sensing electrodes (121) are formed to extend in a first direction (Fig. 1 illustrates electrodes 111 and 121 extend in the same direction); and the first driving electrodes (111) and the first sensing electrodes (121) are alternately arranged in a second direction crossing the first direction (Fig. 1 illustrates the electrodes 111 and 121 are alternately arranged in another direction).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Shin for the purpose of simplifying the manufacturing aspects of the touch driving and sensing electrodes which are arranged in parallel and are similar in configuration.
	Regarding claim 21, Shin as modified doesn’t explicitly disclose the display device of claim 20, wherein the first pressure sensor further includes: a driving connection electrode to which the first driving electrodes and the second driving electrode are connected; a sensing connection electrode to which the first sensing electrodes and the second sensing electrode are connected; a drive line connected to the driving connection electrode and to which a driving voltage is applied; and a sensing line connected to the sensing connection electrode.	 
	However, in a similar field of endeavor, Brunton discloses wherein the first pressure sensor further includes: a driving connection electrode (electrode line to which all driving electrodes 111 are connected) to which the first driving electrodes (111) and the second driving electrode (111) are connected (Fig. 1); a sensing connection electrode (electrode line to which all sensing electrodes 121 are connected) to which the first sensing electrodes (121) and the second sensing electrode (121) are connected (Fig. 1); a drive line connected to the driving connection electrode and to which a driving voltage is applied (Fig. 1 illustrates the line connected to electrodes 111 and leading to the driving circuit); and a sensing line connected to the sensing connection electrode (Fig. 1 illustrates the line connected to electrodes 121 and leading to the sensing circuit).	 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Shin for the purpose of simplifying the manufacturing aspects of the touch driving and sensing electrodes which are arranged in parallel and are similar in configuration.

17.    Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Guo, in further view of Brunton and in still in further view of Hinson (US 2015/0077350 A1, hereinafter referred as “Hinson”).
 	Regarding claim 22, Shin as modified doesn’t explicitly disclose the display device of claim 20, wherein a number of the first driving electrodes is greater than a number of the second driving electrodes, and a number of the first sensing electrodes is greater than a number of the second sensing electrodes.
 	However, in a similar field of endeavor, Hinson discloses wherein a number of the first driving electrodes (electrodes 21 of branch 44C) is greater than a number of the second driving electrodes (electrodes 21 of branch 44A) (Fig. 5, [0030- 0031]), and a number of the first sensing electrodes (electrodes 22 of branch 44C) is greater than a number of the second sensing electrodes (electrodes 22 of branch 44C) (Fig. 5, [0030- 0031]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Shin for the purpose having a touch sensor formed into a three-dimensional shape and on a substantially continuous surface (Abstract).
Allowable Subject Matter
18. 	Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692